Case: 17-11564   Date Filed: 01/02/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11564
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cv-02406-LMM

CHRISTOPHER LAWRENCE,
OLIVIA M. PONTOO,

                                                        Plaintiffs-Appellants,

                                 versus

GOVERNOR OF GEORGIA,
ATTORNEY GENERAL, STATE OF GEORGIA,
PRESIDENT OF THE UNITED STATES,
U.S. DEPARTMENT OF JUSTICE,
U.S. ATTORNEY GENERAL, et al.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 2, 2018)

Before JORDAN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-11564     Date Filed: 01/02/2018    Page: 2 of 5


      Christopher Lawrence and Olivia Pontoo, both proceeding pro se, appeal the

district court’s dismissal without prejudice of their action under the Truth in

Lending Act (“TILA”), 15 U.S.C. § 1601 et seq., and the Real Estate Settlement

Procedures Act (“RESPA”), 12 U.S.C. § 2601 et seq., against federal government

officials and judges, Georgia state government officials and judges, and Aldridge

Pite LLP (“AP”). Lawrence and Pontoo argue that the magistrate judge usurped

his authority granted by the United States Constitution by issuing a Report and

Recommendation (“R &R”) on the appellees’ motions to dismiss. Lawrence and

Pontoo further argue that the district court abused its discretion by granting AP’s

motion to stay pretrial deadlines and procedures while motions to dismiss were

pending. We address each of Lawrence and Pontoo’s arguments in turn.

                       I.    The Magistrate Judge’s Involvement

      We review de novo questions of law. See Thomas v. Whitworth, 136 F.3d

756, 758 (11th Cir. 1998) (noting that the issue of whether a magistrate judge may

conduct jury selection in a civil case without the parties’ consent is a “question[] of

law that must be examined de novo.”).

      Title 28 U.S.C. § 636(b)(1)(A) provides that a district court “may designate

a magistrate judge to hear and determine any pretrial matter pending before the

court, except a motion . . . , for summary judgment, . . . , [and] to dismiss for

failure to state a claim upon which relief can be granted.” 28 U.S.C.


                                           2
               Case: 17-11564     Date Filed: 01/02/2018    Page: 3 of 5


§ 636(b)(1)(A). Section 636(b)(1)(B) permits the district court to “designate a

magistrate judge to conduct hearings, including evidentiary hearings, and to submit

to a judge of the court proposed findings of fact and recommendations for the

disposition, by a judge of the court, of any motion excepted in subparagraph (A).”

§ 636(b)(1)(B). This structure of review is constitutionally permissible because the

district court retains “total control and jurisdiction” and “exercises the ultimate

authority to issue an appropriate order.” Thomas v. Arn, 474 U.S. 140, 153 (1985)

(quotations and citations omitted).

      Moreover, Northern District of Georgia Standing Order 14-01 provides that,

as relevant here, in claims brought under TILA and RESPA, district court judges

must designate magistrate judges to “hear and determine any pretrial matters

pending before the Court and to conduct hearings and submit reports and

recommendations to the full extent allowed by 28 U.S.C. § 636(b)(1)(A) and (B).”

N.D. Ga. Standing Ord. 14-01.

      At the outset, we note that because Lawrence and Pontoo failed to object to

the magistrate judge’s R&R in a timely fashion after being given notice and

warnings of the consequences of their failure to object thereto, they have waived

appellate review of the magistrate judge’s findings of fact and conclusions of

law. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. Thus, to the extent that Lawrence

and Pontoo make arguments of that nature, we will not consider them.


                                           3
              Case: 17-11564     Date Filed: 01/02/2018    Page: 4 of 5


      Here, the district court did not err in referring this TILA and RESPA case to

the magistrate judge to consider pretrial matters. The magistrate judge was

authorized, under § 636(b)(1)(B), to submit proposed findings and

recommendations in this case. The district court reviewed the magistrate judge’s

findings for clear error, as Lawrence and Pontoo had failed to object to the R&R;

the district court found no clear error in the R&R, and then adopted it. Thus, the

district court made the ultimate decision in regards to the motions, and the

magistrate judge did not lack jurisdiction or usurp judicial authority by issuing the

R&R. Thomas, 474 U.S. at 153. Further, N.D. Ga. Standing Order 14-01 required

the automatic referral of the complaint to a magistrate judge because the complaint

included claims under TILA and RESPA. See N.D. Ga. Standing Ord. 14-01.

Therefore the magistrate judge acted within his statutory authority in issuing the

R&R, and thus no error occurred. Accordingly, we affirm on this issue.

                II. AP’s Motion To Stay Discovery, Pretrial Deadlines,
                                   And Pretrial Procedures
      Matters pertaining to discovery are committed to the sound discretion of the

district court, and therefore, we review such issues under the abuse of discretion

standard. Patterson v. U.S. Postal Service, 901 F.2d 927, 929 (11th Cir. 1990). In

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997), we

warned of the dangers of allowing a case to proceed through the pretrial processes

with a potentially invalid claim, stating “[t]hus, when faced with a motion to
                                          4
               Case: 17-11564     Date Filed: 01/02/2018     Page: 5 of 5


dismiss a claim for relief that significantly enlarges the scope of discovery, the

district court should rule on the motion before entering discovery orders, if

possible.” We further concluded that, “[t]he court’s duty in this regard becomes all

the more imperative when the contested claim is especially dubious.” Id.

      The district court did not abuse its discretion when it granted, in part, AP’s

motion to stay discovery and pretrial deadlines. In partially granting AP’s motion,

the court specifically identified our warnings in Chudasama, and heeded them.

The complaint itself supports the district court’s reluctance to allow the relevant

pretrial procedures to begin, as its 73 pages fall short of, among other pleading

requirements, complying with the demand that a complaint include a short and

plain statement showing that the plaintiff is entitled to relief. Fed. R. Civ. P. 8.

Many other issues were apparent from the face of the complaint, such as the

district court’s likely lack of subject matter jurisdiction, but in any event, the

problematic nature of the complaint gave the district court a sufficient basis upon

which to grant AP’s motion to stay, and thus it did not abuse its discretion in

granting that motion. Accordingly, we affirm.

      For the foregoing reasons, the district court’s judgment is

      AFFIRMED.




                                            5